        Case 2:07-cr-00083-RCJ-RJJ Document 159
                                            158 Filed 05/27/20
                                                      05/26/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Ramon Vicente Gonzalez

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:07-cr-083-RCJ-RJJ

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                   (Second Request)
14   RAMON VICENTE GONZALEZ,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Kimberly M.. Frayn, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Raquel Lazo, Assistant Federal Public Defender, counsel for Ramon Vicente Gonzalez,
21   that the Revocation Hearing currently scheduled on June 15, 2020 at 11:00 am, be vacated and
22   continued to August 4, 2020 at 10:30 am.
23          This Stipulation is entered into for the following reasons:
24          1.      The parties are working towards a resolution regarding the alleged violations in
25   the petition. As part of that resolution, the parties are monitoring Mr. Gonzalez’s progress at
26   the halfway house and his compliance with his treatment conditions. As such, the parties seek
        Case 2:07-cr-00083-RCJ-RJJ Document 159
                                            158 Filed 05/27/20
                                                      05/26/20 Page 2 of 3




 1   to continue the hearing while Mr. Gonzalez remains subject to the current conditions of release,
 2   including residing at the halfway house.
 3          2.      Mr. Gonzalez is currently compliant with his conditions.
 4          3.      Mr. Gonzalez is not in custody and agrees with the need for the continuance.
 5          4.      The parties agree to the continuance.
 6          This is the second request for a continuance of the revocation hearing.
 7          DATED this 26th day of May, 2020.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11       /s/ Raquel Lazo                                 /s/ Kimberly M. Frayn
      By_____________________________                 By_____________________________
12    RAQUEL LAZO                                     KIMBERLY M. FRAYN
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:07-cr-00083-RCJ-RJJ Document 159
                                            158 Filed 05/27/20
                                                      05/26/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:07-cr-083-RCJ-RJJ
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     RAMON VICENTE GONZALEZ,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Monday, June 15, 2020 at 11:00 a.m., be vacated and continued to Tuesday, August 4, 2020 at

12   the hour of 10:30 a.m.

13          DATED this 27th day of May, 2020.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
